internal_revenue_service number release date index number ---------------------------- ---------------------------- ------------------------------ ------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-118698-18 date date x -------------------------------------------- ---------------------------- y -------------------------------------------- --------------------------------------- trust ------------------------------------------ --------------------------------------- date ------------------ date ---------------------- date -------------------- date ---------------------- date ------------------------ date -------------------- state --------- dear ----------- plr-118698-18 this responds to a letter dated date and supplemental correspondence submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted and representations within y was formed on date and made a timely s_corporation_election effective date x was formed on date and made a timely s_corporation_election effective date under the laws of state on date y became a wholly-owned subsidiary of x and x filed a timely qualified_subchapter_s_subsidiary election for y effective date x represents that on date trust acquired shares in y the trustee of trust failed to make a timely electing_small_business_trust esbt election thus causing y’s s_corporation_election to terminate effective date on date trust acquired shares in x when its shares in y were exchanged for shares in x thus causing x’s s_corporation_election to terminated effective date x represents that trust was eligible to make an electing_small_business_trust esbt election as of date however the trustee of trust inadvertently failed to file an esbt election x represents that trust has been treated as if a valid esbt election was made on date and has at all times since date met the requirements of an esbt under sec_1361 x further represents that trust has filed returns consistent with it being an esbt x represents that the circumstances resulting in the termination of x’s s_corporation_election and the failure to make a timely esbt election was inadvertent and not motivated by tax_avoidance or retroactive tax planning x further represents that x has filed its income_tax returns consistent with having a valid s election in effect for all taxable years since x elected to be an s_corporation x represents that other than the failure_to_file an esbt election for trust on date x has qualified as a small_business_corporation at all times since its election on date lastly x and its shareholders agree to make any adjustments required as a condition of obtaining relief under sec_1362 that may be required by the secretary law and analysis sec_1361 provides that an s_corporation is a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year plr-118698-18 sec_1361 provides that the terms small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1361 an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that for purposes of sec_1361 an esbt is a permissible shareholder sec_1361 provides that an election under sec_1361 e shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 provides that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing a qsst election generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1361 generally provides that a qsub shall not be treated as a plr-118698-18 separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qualified_subchapter_s_subsidiary sec_1_1361-3 prescribes the time and manner for making an election to be classified as a qsub sec_1_1361-3 provides that an election may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed the proper form for making the election is form_8869 qualified_subchapter_s_subsidiary election sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that the failure of trust to file an esbt election effective date caused an inadvertent termination of y’s s_corporation_election within the meaning of sec_1362 on date pursuant to the provisions of sec_1362 y will be treated as continuing to be an s_corporation beginning on and after date x will be treated as continuing to be an s plr-118698-18 corporation beginning on and after date and y will continue to be a treated as a qsub of x effective date unless x’s s_corporation_election is otherwise terminated under sec_1362 this letter_ruling is subject_to the condition that within days from the date of this letter an election to treat trust as an esbt effective date must be filed with the appropriate service_center a copy of this letter_ruling should be attached to the esbt election if this condition is not met then this ruling is null and void furthermore if this condition is not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation or whether trust was otherwise eligible to be an esbt this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely david r haglund david r haglund branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
